United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Edward H. Lyshe, Jr., for the appellant
Office of Solicitor, for the Director

Docket No. 07-536
Issued: May 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 19, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 20, 2006 nonmerit decision denying her request for further
review of the merits of her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
has jurisdiction over this nonmerit decision. The last merit decision of record was the Office’s
July 16, 2004 decision denying her recurrence of disability claim. Because more than one year
has elapsed between the last merit decision and the filing of this appeal on December 19, 2006,
the Board lacks jurisdiction to review the merits of this claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.
1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2). In a December 19, 2007 order, the Board dismissed appellant’s
appeal for failure to provide attorney authorization. In a January 23, 2009 order, the Board vacated its December 19,
2007 order and reinstated appellant’s appeal.

FACTUAL HISTORY
On January 20, 1988 appellant sustained a pulled muscle of the lower abdomen and a
herniated disc at L4-L5 after unloading a cage of mail from a mail truck. She underwent lumbar
laminectomies on November 16, 1988 and November 19, 1995 which were authorized by the
Office. Appellant’s claim was later expanded to include major depression and she received
appropriate Office compensation for her accepted conditions. After a period of disability, she
returned to limited-duty work on April 29, 1998 for four hours per day, five days per week as a
modified distribution window clerk with various work restrictions. On July 16, 1996 the Office
issued a formal decision determining that the position fairly and reasonably represented
appellant’s wage-earning capacity.
Appellant filed a claim alleging that she sustained a recurrence of disability on or about
July 2, 1999.2 She had a nonwork-related vehicular accident on July 13, 1999, continued
working following the vehicular accident, and then stopped work on July 27, 1999. Appellant’s
claim for recurrence of disability was denied because the evidence of record failed to
demonstrate that the claimed recurrence was causally related to the injuries stemming from the
January 20, 1988 employment injury.
Appellant filed numerous subsequent reconsideration requests and the last merit decision
of record was the Office’s July 14, 2004 decision denying her claim on the grounds that she did
not submit sufficient medical evidence to show that she sustained a recurrence of disability on or
after July 27, 1999 due to her January 20, 1998 employment injury. She filed additional
reconsideration requests and the Office denied her requests for further review of the merits of her
claim in decisions dated March 9 and October 6, 2005.
Appellant submitted a July 17, 2006 statement, received by the Office on July 24, 2006,
in which her attorney at the time, Bert L. Rose, argued that the Office improperly denied her
recurrence of disability claim. Mr. Rose asserted that the Office improperly discounted certain
medical evidence including August 9, August 17, December 9, 1999 and March 12, 2002 reports
of Dr. Stephen C. Ulrich, an attending Board-certified family practitioner. Mr. Rose felt that the
Office placed too much emphasis on appellant’s nonwork-related vehicular accident in July 1999
and did not fully appreciate the seriousness of her January 20, 1988 injury. He argued that the
Office unfairly discounted Dr. Ulrich’s statements regarding appellant’s emotional condition and
its effect on her ability to work because his specialty was family practice medicine rather than
psychiatry. Appellant also submitted several medical reports dated between October 2005 and
July 2006 in which several attending physicians discussed her medical condition in 2005
and 2006.
By decision dated September 20, 2006, the Office denied appellant’s request for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error. It found that appellant’s reconsideration request was
untimely because her July 24, 2006 request was filed more than a year after the issuance of the
Office’s last merit decision dated July 14, 2004. The Office further found that the evidence and
2

Appellant had not yet stopped work at this point.

2

argument submitted by appellant was not the type of probative evidence or argument which
would show clear evidence of error in the Office’s denial of her recurrence of disability claim.
LEGAL PRECEDENT
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file her application for review within one year of the date of that decision.3 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted the Office under section 8128(a) of the Act.4
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, the
Office must nevertheless undertake a limited review to determine whether the application
establishes “clear evidence of error.”5 Office regulations and procedure provide that the Office
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.7 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.8 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.11 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 2128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

6

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). Office procedure further provides, “The term ‛clear evidence of error’ is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that the [Office] made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error.” Id. at Chapter 2.1602.3c.
7

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

8

See Leona N. Travis, 43 ECAB 227, 240 (1991).

9

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

10

See Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

3

probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.12
ANALYSIS
In its September 20, 2006 decision, the Office properly determined that appellant filed an
untimely request for reconsideration. Appellant’s reconsideration request was filed on July 24,
2006, more than one year after the Office’s July 16, 2004 decision, and therefore she must
demonstrate clear evidence of error on the part of the Office in issuing its prior decisions.
Appellant has not demonstrated clear evidence of error on the part of the Office in issuing
its prior decisions. She did not submit the type of positive, precise and explicit evidence which
manifests on its face that the Office committed an error in denying her claim that she sustained a
recurrence of disability on or after July 27, 1999 due to her January 20, 1998 employment
injury.13
In connection with her untimely reconsideration request, appellant submitted a July 17,
2006 statement in which her attorney at the time, Mr. Rose, argued that the Office improperly
denied her reconsideration request. Mr. Rose asserted that the Office improperly discounted
certain medical evidence including reports of Dr. Ulrich, an attending Board-certified family
practitioner. He felt that the Office placed too much emphasis on appellant’s nonwork-related
vehicular accident in July 1999 and did not fully appreciate the seriousness of her January 20,
1988 injury. Mr. Rose argued that the Office unfairly discounted Dr. Ulrich’s statements
regarding appellant’s emotional condition and its effect on her ability to work because his
specialty was family practice medicine rather than psychiatry.
The Board notes that Mr. Rose’s statement would not tend to support appellant’s
recurrence of disability claim because Mr. Rose has merely provided his own opinion regarding
how the medical evidence of record should have been interpreted. This medical evidence has
been considered by the Office on numerous occasions and Mr. Rose has not pointed out any
aspect of the evidence which would clearly show that the Office erred in denying appellant’s
claim. The issue in the present case is medical in nature and this statement does not constitute
the type of probative evidence that would show clear evidence of error. Appellant also submitted
several medical reports dated between October 2005 and July 2006 in which several attending
physicians discussed appellant’s medical condition in 2005 and 2006. These reports would not
be relevant to the main issue of the present case as none of the reports contains an opinion that
appellant sustained a recurrence of disability on or after July 27, 1999 due to her January 20,
1998 employment injury.
For these reasons, the evidence and argument submitted by appellant does not raise a
substantial question concerning the correctness of the Office’s prior decisions and the Office
properly determined that appellant did not show clear evidence of error in those decisions.
12

Leon D. Faidley, Jr., supra note 4.

13

The Office had accepted that appellant sustained a pulled muscle of the lower abdomen, a herniated disc at L4L5 and major depression due to the January 20, 1988 injury.

4

CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
September 20, 2006 decision is affirmed.
Issued: May 18, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

